Citation Nr: 0810660	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO. 05-12 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an additional apportionment of the veteran's 
compensation benefits on behalf of his spouse, and five children 
with his spouse. 


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from August 1988 to 
November 1988 and again from February 1989 to January 1992. The 
appellant is the estranged spouse of the veteran and the mother 
of five of the veteran's children. She is unrepresented in this 
matter. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 special apportionment decision of the 
New York, New York Department of Veterans Affairs (VA) Regional 
Office (RO), which granted an apportionment of the veteran's 
compensation benefits in favor of his estranged spouse and 
children. The appellant filed a notice of disagreement (NOD) to 
the amount of the apportionment and the current appeal ensued. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if further 
action is required on your part.


REMAND

The appellant contends, in essence, that she warrants an 
increased apportionment of the veteran's compensation benefits on 
behalf of herself and five of the veteran's children. She 
maintains that the veteran provides no support for her family 
with him and that her income is limited. 

A review of the record reveals that a claim for an apportionment 
is a "contested claim" subject to special procedural 
requirements. For instance, if the apportionment claim is 
simultaneously contested, all interested parties are to be 
specifically notified of any action taken by the agency of 
original jurisdiction, of the right and time limit for initiating 
an appeal, and of the right to present testimony at a hearing and 
to be represented. 38 U.S.C.A. § 7105A(a); 38 C.F.R. § 19.100. 
Upon the filing of a notice of disagreement, all interested 
parties are to be furnished with a copy of the statement of the 
case. 38 U.S.C.A. § 7105A(b); 38 C.F.R. § 19.101. When a 
substantive appeal is filed, its content is to be furnished to 
the other contesting parties to the extent that it contains 
information that could directly affect the payment or potential 
payment of the benefit that is the subject of the contested 
claim. 38 U.S.C.A. § 7105A(b); 38 C.F.R. § 19.102. 

In this claim, although the veteran and another person in receipt 
of an apportionment of the veteran's compensation were provided a 
copy of the Statement of the Case in April 2005, they were not 
notified that they had the right to a hearing. Additionally, 
although the veteran did not initially contest the apportionment 
of his benefits on behalf of his spouse and his five children 
with his estranged wife, he did file a notice of disagreement 
(NOD) in May 2005 to an increase in apportionment benefits. He 
related that this would cause a financial hardship since it is 
his only source of income. The RO did not address the veteran's 
NOD at any time.. This should be done prior to appellate 
resolution of this claim. 

Additionally, in the appellant's March 2004 initial Special 
Apportionment Decision, the RO indicated that the appellant had a 
monthly income of $335 in VA benefits. The appellant did not have 
VA benefits at that time, but did have $320 in income which 
consisted of $280 of part-time employment wages and $50 in child 
support on behalf of another child that is not the veteran's. 
Further, the RO indicated in the decision that the appellant and 
her children received public assistance, but the RO did not list 
that she received $970 in public assistance benefits and $534 in 
food stamps. Her rent at that time was $363. A decision to 
apportion the veteran's compensation in the amount of $150 was 
not based on the entirety of the appellant's funds. Moreover, it 
is not clear whether the veteran's income reflects apportionment 
claimed for two other children outside of the veteran's 
household. That mother was notified of this contested claim, but 
it is not clear if she has been fully informed, as she did not 
receive a supplemental statement of the case in this claim. 
Further, there has been a change in the appellant's income during 
the pendency of this claim, as she informed VA that her public 
assistance benefits had been lowered, and that she no longer 
worked part-time. The appellant received an increase in benefits, 
via a December 2005 Special Apportionment Decision, effective 
March 2003. The apportionment should be determined based on the 
income throughout the appeals period and the veteran and the 
other party should be appropriately notified, providing them with 
the opportunity to exercise their appellate rights and right to a 
hearing. 

Further, the veteran was sent notice of the apportionment of his 
benefits at two different addresses during the appellate period. 
He was notified in 2004 at a [redacted] address; in 
April 2005 at a [redacted] address; in September 2005 at 
the [redacted] address; and in December 2005 at the 
[redacted] address. The RO should contact the veteran's 
representative and ascertain his correct address prior to 
providing him notice regarding this case. 

Finally, the appellant, the veteran, and the other informed party 
in this contested claim, were never provided notice of the VCAA 
as required by 38 U.S.C.A. § 5103(a). They were not informed of 
what was necessary to fulfill an apportionment claim. Therefore, 
this procedural defect must be addressed by the RO prior to 
appellate review.

Accordingly, the case is REMANDED for the following:

1. Ensure that all notification actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied for the appellant, 
veteran, and other party in this claim on 
appeal. They should be notified as to what is 
necessary to fulfill an apportionment claim. 

2. The other party to this contested claim 
should be informed of the content of the 
appellant's December 2005 supplemental 
statement of the case. 

3. After the development requested above has 
been completed to the extent possible, and 
any response received from the parties 
associated with the file, the RO should re-
adjudicate the claim, evaluating the claim 
based on all income and benefits throughout 
the entire appellate period. The appellant, 
the veteran, and representative, if any, and 
the other party to this contested claim, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment. The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2007).





